Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 1 of 21 PageID #: 690




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  OWENSBORO DIVISION

 CIVIL ACTION NO. 4:19-cv-00078-JHM

 PHILLIP EARL EDMONDSON                                                                        PLAINTIFF

 V.

 ANTHONY BELL, et al.                                                                      DEFENDANTS

                                  MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendants’ Motion to Strike Sham Affidavit [DN 35]

 and Defendants’ Motion for Summary Judgment [DN 30]. Fully briefed, this matter is ripe for

 decision.

                                              I. BACKGROUND

          Plaintiff Phillip Edmonson was serving a sentence at the Union County Detention Center.

 [DN 30-1 at 1]. Edmonson’s troubles at the jail began on July 12, 2018 when he fell from the

 top bunk of a bed while he was sleeping. [DN 30-2 at 1]. He protested having to sleep on the

 top bunk primarily because of his bad knees and there was no ladder to get on the bed. [DN 34

 Edmonson Dep. 67:12–19]. Edmonson claimed in a post-deposition affidavit that he also told

 the jail that he had a prior head injury and arthritis.1 [DN 33-1 at 2]. When Edmonson fell from

 the bed, he “hit the back of his head on the inside door” of his cell. [DN 30-2 at 1]. When jail

 employees assisted Edmonson, he was “alert but was not aware of where he was.” [Id.]. As a

 result, Edmonson was taken to the hospital. [DN 30-2 at 1]. While at the hospital, Edmonson

 had a CAT scan and X-rays done. [DN 34 Edmonson Dep. 68:17–19]. Edmonson’s fall caused

 a scalp laceration and multiple contusions; he received staples for the laceration. [DN 30-5 at 3].


      1
      Edmonson says that he is “fully recover[ed]” from the prior head injury and that the pain from the injury
 “completely resolved itself” at the time of his incarceration. [DN 33-1 at 1].

                                                       1
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 2 of 21 PageID #: 691




          When the doctor wanted Edmonson to stay at the hospital because of his head injury, the

 guard who was with Edmonson responded that Edmonson could not stay. [DN 34 Edmonson

 Dep. 69:10–12]. He informed the doctor that the jail had a medical watch facility for Edmonson.

 [Id. at 70:3–4]. In response, the doctor wanted Edmonson watched for 48 hours at the jail. [Id.

 at 70:7–8]. When Edmonson returned to the jail, he was told that the medical watch facility was

 full, so he was taken to the cell block (general population). [Id. at 73:1–4]. Also, a medical staff

 member2 saw Edmonson and said that she wanted him on a bottom bunk. [Id. at 73:22–74:6].

 But Edmonson had to sleep on the floor. [Id. at 74:11–12]. On July 14, Edmonson refused to

 sign a “Refusal of Treatment Medical Release Form” that indicated he refused to be placed on

 medical watch. [Id. at 106:3–25; DN 30-5 at 10].

          On July 16, 2018, Edmonson requested medical care for head pain, vomiting, and blood

 in his urine.3 [DN 30-5 at 11]. He saw a medical professional on the same day for treatment.4

 [Id. at 12–13]. Edmonson was seen again on July 17, 2018 and had lab work done. [Id. at 14–

 15]. On July 19, 2018, Edmonson saw a medial professional again. [Id. at 16–17].5 A nurse

 saw Edmonson on July 20, 2018 and Edmonson had lab work done. [Id. at 18–20]. Edmonson

 requested medical care again on July 22, 2018 to have his staples removed. [Id. at 21]. Medical

 professionals removed Edmonson’s staples on July 23, 2018; they also set up a neurology

 appointment for Edmonson. [Id. at 22].

      2
        The jail contracts with an outside healthcare provider known as Advanced Correctional Healthcare, Inc.
 [DN 30-4].
      3
        The computer-generated date at the top of the form says July 16, 2018. [DN 30-5 at 11]. In the section
 completed by Edmonson, the “Date of Request” is listed as August 15, 2018. [Id.]. Edmonson was not able to
 provide a clear explanation for this but believes that he could have been confused. [DN 34 Edmonson Dep. 107:14–
 109:12]. Based on the sequence of events and the record, the Court believes that it is likely that July 16, 2018 is the
 correct date.
      4
        Despite Edmonson’s argument that he was not seen for his complaints about his head injury until July 20,
 2018 [DN 33 at 4], Edmonson’s jail medical records prove otherwise. [DN 30-5 at 8–13].
      5
        The computer-generated date at the top of the form says July 19, 2018. [DN 30-5 at 17]. In the section
 completed by Edmonson, the “Date of Request” is written as July 20, 2018. [Id.]. There is also a “Medical Progress
 Note” dated July 19, 2018 and one dated July 20, 2018. [Id. at 16, 18]. Edmonson acknowledges that it is possible
 that he went to medical two days in a row, but he does not remember. [DN 34 Edmonson Dep. 114:21–121:8].

                                                           2
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 3 of 21 PageID #: 692




        On July 28, 2018, Edmonson and an inmate had an altercation that resulted in him

 tripping, falling, and hitting his head. [DN 30-6 at 1]. Edmonson says that it “knocked [him]

 out,” but he says he “got up” and yelled at the inmate. [DN 34 Edmonson 126:1–4]. When

 Edmonson was put in the “hole” after the altercation, guards tried to keep him awake. [Id. at

 126:6–16]. Edmonson requested and received medical treatment. [DN 30-5 at 23–26]. On

 August 10, 2018 and August 13, 2018, Edmonson requested and received medical care. [Id. at

 28–31]. On August 16, 2018, Edmonson requested that he be taken off his clear liquid diet that

 he had been on since August 14; a medical professional approved Edmonson returning to a

 regular diet. [DN 30-5 at 35]. A few days later, on August 24, 2018, Edmonson saw a nurse

 about his head pain. [Id. at 38]. On August 27, 2018, the jail took Edmonson to his neurology

 appointment, where the doctor diagnosed him with Post Traumatic Migraine, prescribed

 medication, and ordered a follow-up appointment.       [DN 30-7 at 1].    At the beginning of

 September, a nurse practitioner from the jail ordered that CT scan be done on Edmonson. [DN

 30-5 at 45]. Then, on September 27, 2018, Edmonson had his follow-up appointment with the

 neurologist. [DN 30-9].

        Edmonson was involved in another physical altercation with an inmate on October 1,

 2018. [DN 30-10 at 1]. He had no visible injuries based on the medical protocol the jail did on

 him. [Id.]. Edmonson requested medical treatment on October 5, 2018 and was seen on October

 9, 2018. [DN 30-5 at 56, 58]. Edmonson saw a medical professional on other occasions in

 October 2018, November 2018, and January 2019. [Id. at 69–79]. He was released from jail on

 February 7, 2019. [DN 30-11 at 1]. After he was released, he sought medical care on March 19,

 2019 at the hospital. [DN 30-12 at 1]. CT scans of his head showed no abnormalities. [Id.].




                                                3
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 4 of 21 PageID #: 693




        Edmonson later sued several defendants claiming they “knew that [he] faced a substantial

 risk of serious harm but disregarded that risk by failing to take reasonable measures to abate it.”

 [DN 1 at 9 ¶ 11]. He also claims that “Defendants acted with a deliberate indifference to the

 medical attention required [for him] and such indifference was a direct and proximate cause or a

 substantial factor in causing [his] injuries . . . .” [Id.]. Edmonson alleges that the actions of

 Defendants violated his Eighth Amendment and Fourteenth Amendment rights.                    [Id.].

 Edmonson sued several jail employees in both their individual and official capacities: Anthony

 Bell, Kim Wolfe, Samuel Evans, Traci McKendree, Randall Beach, Marianne Buckman, and

 Jeremy Elder. [Id. at 1–2]. He also sued Union County. [Id. at 2]. Edmonson later amended his

 complaint to include the addresses of certain defendants and to correct the name of Defendant

 Beach. [DN 6-2]. Even though Edmonson made allegations about his medical care, he did not

 sue Advanced Correctional Healthcare or any of its employees that provided him with medical

 care. [DN 6 at 1–2].

                                          II. DISCUSSION

        Two motions by Defendants are currently pending before the Court: (1) Motion to Strike

 Sham Affidavit [DN 35] and (2) Motion for Summary Judgment [DN 30]. The Court will

 consider Defendants’ Motion to Strike first because it has the potential to affect the summary

 judgment record. Indeed, “[g]enerally, a district court should dispose of motions that affect the

 record on summary judgment before ruling on the parties’ summary judgment motions.”

 Brainard v. Am. Skandia Life Assur. Corp., 432 F.3d 655, 667 (6th Cir. 2005) (citation omitted).

 Thus, “[b]ecause any decision on the motion to strike could affect the evidence relevant to the

 motion for summary judgment, the Court considers the motion to strike first.” Smith v. Interim




                                                 4
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 5 of 21 PageID #: 694




 HealthCare of Cincinnati, Inc., No. 1:10-CV-582, 2011 WL 6012971, at *3 (S.D. Ohio Dec. 2,

 2011) (citation omitted).

    A. Motion to Strike

        1. Motion to Strike Legal Standard

        Defendants request that the Court strike Edmonson’s post-deposition affidavit in its

 entirety. In determining whether to strike the affidavit “the Court must use ‘a scalpel, not a

 butcher knife,’ striking only those ‘portions of affidavits that do not satisfy the requirements of

 Rule 56(c).’’ Jacqueline Prado v. Mazeika, No. 3:16-CV-320, 2019 WL 1301729, at *4 (S.D.

 Ohio Mar. 21, 2019) (quoting Upshaw v. Ford Motor Co., 576 F.3d 576, 593 (6th Cir. 2009)).

 Thus, the Court will strike “only the inadmissible portions” of the affidavit that Defendants

 directly address. See Upshaw, 576 F.3d at 593 (citation omitted); see also Adkisson v. Jacobs

 Eng’g Grp., Inc., No. 3:13-CV-505, 2017 WL 10188860, at *8 (E.D. Tenn. Feb. 15, 2017)

 (“Specifically, the Court will only consider striking the portions of the affidavits that defendant

 directly addresses and criticizes.”).

         An affidavit cannot simply be used as a tool to avoid summary judgment. “A party may

 not create a factual issue by filing an affidavit, after a motion for summary judgment has been

 made, which contradicts her earlier deposition testimony.” Reid v. Sears, Roebuck & Co.,

 790 F.2d 453, 460 (6th Cir.1986) (citation omitted). When determining the “admissibility of a

 post-deposition affidavit at the summary judgment stage [the district court] must first determine

 whether the affidavit directly contradicts the nonmoving party’s prior sworn testimony.” Aerel,

 S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d 899, 908 (6th Cir. 2006) (citation omitted). Sixth Circuit

 “precedents suggest ‘a relatively narrow definition of contradiction.’”         Reich v. City of




                                                 5
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 6 of 21 PageID #: 695




 Elizabethtown, 945 F.3d 968, 976 (6th Cir. 2019) (quoting Briggs v. Potter, 463 F.3d 507, 513

 (6th Cir. 2006)), cert. denied, 141 S. Ct. 359 (2020).

        “If the affidavit directly contradicts prior sworn testimony, it should be stricken ‘unless

 the party opposing summary judgment provides a persuasive justification for the contradiction.’”

 France v. Lucas, 836 F.3d 612, 622 (6th Cir. 2016) (quoting Aerel, 448 F.3d at 908). Otherwise,

 “[i]f the affidavit does not directly contradict prior sworn testimony, it should be stricken if it is

 ‘an attempt to create a sham fact issue.’” Id. (quoting Aerel, 448 F.3d at 908–09). To determine

 whether an affidavit is a sham, courts consider a “nonexhaustive list of factors” such as “whether

 the affiant was cross-examined during his earlier testimony, whether the affiant had access to the

 pertinent evidence at the time of his earlier testimony or whether the affidavit was based on

 newly discovered evidence, and whether the earlier testimony reflects confusion [that] the

 affidavit attempts to explain.” Bush v. Compass Grp. USA, Inc., 683 F. App’x 440, 448 (6th Cir.

 2017) (quoting Aerel, 448 F.3d at 908–09).

        2. Edmonson’s Affidavit

        Edmonson’s Affidavit Statements in Dispute. In his response to the summary judgment

 motion [DN 33], Edmondson included a post-deposition affidavit [DN 33-1]. Defendants move

 to strike the affidavit because they argue that it is a sham. They assert that portions of it “directly

 contradict his deposition testimony” and “the remainder of the affidavit merely rehashes facts

 included in his prior testimony, including inadmissible hearsay statements.” [DN 35 at 5].

        The crux of the issue here is about Edmonson’s deposition testimony regarding his

 concerns with having to sleep on a top bunk and whether he informed the jail of his pervious

 head injury. Defendants specifically argue that two portions of Edmondson’s affidavit are

 contradictory, which the Court will consider because “[i]t is Defendants’ obligation to



                                                   6
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 7 of 21 PageID #: 696




 specifically identify which statements in the affidavits should be struck.” Wilson v. Budco,

 762 F. Supp. 2d 1047, 1058 (E.D. Mich. 2011) (citations omitted):

        I explained to [Anthony Bell] that I had a previous head injury and arthritis.
        Climbing up on the top bunk plus the height had me worried. I told him that I
        turn over a lot in my sleep. I was also concerned that there was no guard rail on
        the bunk

                                            .    .    .

        I have carefully read and examined the Defendants’ Memorandum in their Motion
        for Summary Judgment and believe that it contains the following misstatement
        regarding my deposition.

        In the first half of the paragraph shown on page 2 of the Defendants’
        Memorandum at lines 3 and 4, the statement was made, ““and prior to this
        incident, his only concern with sleeping on the top bunk was due to problems with
        his knees and having no ladder,” referencing pages 65–67 of my deposition.
        However, the deposition actually reads as follows: “Okay. So your concerns of
        taking the top bunk were primarily at that time because of your bad knees?” P.D.
        pg 67, lines 12–14. I then replied, “That and the ability to get up on a 5 to 6 foot
        high bed without a ladder or nothing there,” P.D. pg 67, lines 15-16. However,
        because I was focused on the word primarily I forget to mention that, when I was
        transferred to the Union County Jail from the Webster County Jail, I advised the
        intake interviewer that I had a previous concussion and head injury. I also told
        deputy Anthony Bell that I had a previous head injury and was concerned that
        there were no guardrails on the upper bunks as there had been in the Webster
        County Jail.

 [DN 33-1 at 2, 6–7].

        Defendants argue that these statements contradict the following deposition testimony:

               Q. Okay. So when he told you to take the top bunk, you took it, correct?
               A. Well, I discussed it with him first to no avail, and then I took it. I
               couldn’t climb up on it because there was no ladder or nothing to get up
               there or guardrail or anything to hang on to. And I’m an older guy. The
               young guys, you know, they can take two or three run and leaps and go up
               on top. I couldn’t do that. But there was a metal table there, so I could go
               over, step up on the metal table, then climb up on top of the bunk. And
               that’s how I got down too.

                                            .    .    .

               Q. Prior to this, had you ever had any sleep studies done?
               A. Prior to my accident?

                                                 7
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 8 of 21 PageID #: 697




              Q. Yes, prior to falling off the bunk.
              A. Yes. I had had a sleep study a long time ago, and I had sleep apnea.
              Q. Okay. Did you still have sleep apnea whenever you were incarcerated?
              A. Yes.
              Q. Okay. At the time whenever you fell off the bunk, were you using any
              kind of device to help you?
              A. I had a device, but they wouldn’t let me have it.
              Q. Okay. So you weren’t sleeping with a device at the time?
              A. Huh-uh (negative).
              Q. Had you previously been treated for night terrors or anything like that?
              A. No.
              Q. Okay. In your marriage, had your wife ever told you that you were
              animated or combative while you were sleeping?
              A. No.
              Q. Okay. So you don’t have any prior knowledge, before this incident --
              it sounds like you punched into the air, according to the guard. Do you
              have any knowledge of that happening ever before?
              A. No.
              Q. Okay. Do you -- even now, do you have vivid dreams?
              A. No.
                                            .    .   .

              Q. Okay. So I still want to talk a little bit before you fell off the bunk. So
              you didn’t have any -- that you’re aware of, any prior knowledge of, like,
              night terrors or punching into the air or --
              A. No.
              Q. I’m calling it being animated while you sleep. I don’t know if there’s
              an actual name for it, but moving around a lot while you sleep?
              A. Do what now?
              Q. Before you fell off the bunk, you didn’t have any knowledge of you
              moving around a lot in your sleep?
              A. No.
              Q. Okay. So your concerns of taking the top bunk were primarily at that
              time because of your bad knees?
              A. That and the ability to get up on a 5- to 6-foot-high bed without a
              ladder or nothing there. I mean, I'm not trying to sound smart here, but
              that takes a pretty good -- an old, fat man can’t do it.
              Q. How tall are you?
              A. I’m 6 foot.
              Q. Okay.
              A. So I’m sitting there eye level with something that I try -- tried to pull
              my weight up and get -- I can’t do it.

 [DN 34 Edmonson Dep. at 60:4–16, 64:24–66:7, 66:23–67:25].




                                                8
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 9 of 21 PageID #: 698




         Edmonson’s statement that he told Bell that he turns over a lot in his sleep. Edmonson’s

 statement that “I told him that I turn over a lot in my sleep” in his affidavit contradicts his

 deposition testimony that he did not “have any knowledge [that he] mov[ed] a lot in [his] sleep”

 before he fell off the bunk bed. Compare [DN 33-1 at 2] with [DN 34 Edmonson Dep. 67:8–11].

 If Edmonson had no knowledge that he moved in his sleep before he fell of the bunk bed, then it

 cannot also be true that he told the jail that he turns over a lot in his sleep. See McClain v.

 Mason Cty., KY, 618 F. App’x 262, 266 (6th Cir. 2015) (plaintiff’s testimony at deposition that

 “he did not remember filing any grievances other than those on January 25, April 8, and April

 25, 2012” and that he “was too sick to file a grievance” in “mid-to-late February 2012”

 contradicts with his “assertion in the declaration about the alleged February 22 grievance”).

 Edmondson provided no persuasive justification for this contradiction. Therefore, the portion of

 the affidavit concerning that he told the jail that he turned over a lot in his sleep is stricken.

         Edmonson’s statement that he told the jail about his previous head injury.                   In his

 deposition, Edmonson stated that his primary concerns about taking a top bunk bed were his bad

 knees and his ability to get on the bed without anything to hang on to. [DN 34 Edmonson Dep.

 67:12–19]. In his affidavit, he adds that he “had a previous head injury . . . .” [DN 33-1 at 2, 7].

 Defendants claim that this is a contradiction because Edmondson “was questioned about every

 possible reason for his concerns about sleeping on the top bunk and . . . was ‘primarily’

 concerned, due to his knees and no ladder, only after eliminating all other concerns (e.g.,

 sleeping with a device, night terrors, moving around a lot in his sleep, punching in his sleep).”

 [DN 35 at 3-4]. They also claim that Edmondson’s “response to the ‘primarily’ question . . .

 clearly indicates that he understood, and even attempted to clarify his answer.” [DN 39 at 2].




                                                    9
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 10 of 21 PageID #: 699




         Edmondson’s explanation in his affidavit that his concerns about the top bunk included

  his previous head injury does not contradict his prior deposition testimony. So, the question

  becomes whether Edmondson is trying to create a sham fact issue. Defendants never asked

  Edmondson whether his bad knees and there being no ladder were his only concerns; Defendants

  asked whether they were Edmonson’s primary concerns. See Aerel, 448 F.3d at 907 (The sham

  affidavit rule does not prevent a party “who was not directly questioned about an issue from

  supplementing incomplete deposition testimony with a sworn affidavit. Such an affidavit fills a

  gap left open by the moving party and thus provides the district court with more information,

  rather than less, at the crucial summary judgment stage.”). Edmonson’s affidavit is better

  understood as supplementing his deposition testimony.              See EnTech, Ltd. v. Speece,

  841 F. App’x 944, 953 (6th Cir. 2021) (“Because Bryan was not expressly asked whether the

  EnTech Computer was returned with its rotating hard drive, his affidavit is better understood to

  have ‘fill[ed] a gap’ in his earlier testimony by explaining that the rotating drive was not a part

  that ‘counted,’ such that his affidavit is not contradictory.”).

         Defendants argue that the questioning during the deposition should have elicited

  testimony from Edmondson about all his concerns regarding being on the top bunk. [DN 35 at

  3–4]. While Defendants asked several questions regarding Edmondson’s concerns, Defendants

  did not ask the right questions to foreclose any other concerns. See Crawford v. Chipotle

  Mexican Grill, Inc., 773 F. App’x 822, 826 (6th Cir. 2019) (“Chipotle’s questions were simply

  not focused enough for Chipotle to now invoke the sham affidavit doctrine.”); see also Briggs,

  463 F.3d at 513 (“While Briggs was questioned generally about that June 2001 conversation, he

  was not expressly asked what Pickard had said to him during that conversation. As Briggs was

  not under any obligation to volunteer everything Pickard said during that conversation, he should



                                                    10
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 11 of 21 PageID #: 700




  not be prevented from providing greater detail in a later affidavit.”). The Court will not strike

  Edmonson’s statement in his affidavit that he informed the jail that he had a prior head injury.

         Finally, Defendants argue that the “remainder of the affidavit merely rehashes facts

  included in his prior testimony, including inadmissible hearsay statements.” [DN 35 at 5]. But

  Defendants have not identified, which statements in the affidavit are inadmissible hearsay.

  “[T]he Court here will only consider striking statements that Defendants both specifically

  identify and support with authority for striking.” Wilson v. Budco, 762 F. Supp. 2d 1047, 1058

  (E.D. Mich. 2011) (citation omitted). Because Defendants only generically refer to inadmissible

  hearsay statements throughout the rest of the affidavit, the Court will not strike any portion of the

  affidavit on the grounds of inadmissible hearsay. See Khalfani v. Balfour Beatty Communities,

  LLC, No. EP-12-CV-00422-DCG, 2014 WL 12689827, at *3 (W.D. Tex. Feb. 6, 2014)

  (“Plaintiff’s generalized objections, however, are insufficient to warrant relief.”); see also

  Forbus v. Andrews Distrib. Co. of N. Texas, No. 3:04-CV-0468-B, 2005 WL 3637041, at *3

  (N.D. Tex. Nov. 1, 2005) (“The Court is not required to comb through each affidavit and isolate

  what it believes Forbus is objecting to.”).

     B. Motion for Summary Judgment

         Defendants argue that Edmondson has waived certain claims and that summary judgment

  is appropriate for his individual capacity claims against Defendants. [DN 37 at 2–8]. The Court

  will address each argument in turn.

         1. Legal Standard

         Before the Court may grant a motion for summary judgment, it must find that there is no

  genuine dispute as to any material fact and that the moving party is entitled to judgment as a

  matter of law. FED. R. CIV. P. 56(a). The moving party bears the initial burden of specifying the



                                                   11
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 12 of 21 PageID #: 701




  basis for its motion and identifying that portion of the record that demonstrates the absence of a

  genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

  moving party satisfies this burden, the non-moving party thereafter must produce specific facts

  demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  247–48 (1986).

         2. Edmonson’s Waiver of Certain Claims

         Defendants argue that Edmonson has waived his claims regarding municipal liability, his

  claims against Defendant Elder, his Fourteenth Amendment claim, and certain Eighth

  Amendment claims. “When a plaintiff ‘fails to address [a claim] in response to a motion for

  summary judgment,’ the claim is deemed waived.” Alexander v. Carter for Byrd, 733 F. App’x

  256, 261 (6th Cir. 2018) (quoting Haddad v. Sec’y, U.S. Dept. of Homeland Sec., 610 F. App’x

  567, 568–69 (6th Cir. 2015)). When a claim is waived on that basis, district courts in the Sixth

  Circuit “grant summary judgment as a matter of course.” Id.

         Waiver of Municipal Liability Claim and Claims Against Defendant Elder. Edmonson

  sues the jail employees in their official capacities. “Official-capacity suits . . . ‘generally

  represent [ ] another way of pleading an action against an entity of which an officer is an agent.’”

  Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell v. New York City Dep’t of Soc.

  Servs., 436 U.S. 658, 691 n.55 (1978)). Therefore, Edmonson’s official-capacity claims against

  Defendants Anthony Bell, Kim Wolfe, Samuel Evans, Traci McKendree, Randall Beach,

  Marianne Buckman, and Jeremy Elder are claims against Union County. The question becomes

  whether Union County can be held liable.

         Edmondson did not respond to Defendants arguments regarding Union County’s liability,

  so his Monell claim against Union County is waived. Accordingly, summary judgment for



                                                  12
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 13 of 21 PageID #: 702




  Union County is granted. Edmonson also alleged that Jailer Jeremey Elder was liable as a

  supervisor because he “failed to adequately supervise, control, and train” employees [DN 6 at 11

  ¶ 4], but he did not respond to Defendants arguments regarding this claim. [DN 37 at 8]. He

  also did not respond to Defendants arguments regarding Elder being sued in his individual

  capacity. [Id. at 7–8]. Summary judgment is granted in favor of Elder.

         Waiver of Fourteenth Amendment Claim. Edmonson’s complaint alleges Eighth and

  Fourteenth Amendment violations.      [DN 6 at 10 ¶ 11].       Defendants argue that because

  Edmondson “was a convicted prisoner . . . his Fourteenth Amendment claim must be dismissed.”

  [DN 31 at 5] [footnote omitted]. They also assert that since Edmonson has not responded to their

  argument regarding dismissal of his Fourteenth Amendment claim, Edmonson has waived that

  claim. [DN 37 at 2–3].

         Because Edmonson was not a pretrial detainee [DN 34 Edmonson Dep. 47:16–19], his

  Fourteenth Amendment claim fails. See Lawson v. Hedgespeth, No. 1:17-CV-00061, 2019 WL

  2997392, at *4 (W.D. Ky. July 9, 2019) (“Therefore, the Due Process Clause of the Fourteenth

  Amendment would apply to Plaintiffs’ cruel and unusual punishment claims if they were pretrial

  detainees.”). Additionally, since Edmonson did not respond to Defendants’ argument regarding

  dismissal of his Fourteenth Amendment claim, he has waived his Fourteenth Amendment claim.

  [See DN 33 at 2, 4, 5] [discussing only his Eighth Amendment claim]. Thus, the Court grants

  summary judgment on Edmondson’s Fourteenth Amendment claim.

         Waiver of Eighth Amendment Claims Regarding Housing Assignment and Sleeping

  Conditions. Edmonson makes Eighth Amendment claims regarding his medical care, having to

  sleep on a top bunk, and his housing. [DN 6 at 6–9 ¶¶ 1–10, DN 34 Edmonson Dep. 173:9–12,

  174:21–175:11, 177:4–9]. Defendants argue that Edmonson’s complaints about where he had to



                                                13
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 14 of 21 PageID #: 703




  sleep, who he was housed with, and being placed in solitary confinement does not rise to the

  level of a constitutional violation. [DN 31 at 6–8].                Edmonson failed to respond to all of

  Defendants’ arguments about his Eighth Amendment claims except for his Eighth Amendment

  denial-of-medical-care claim. [DN 37 at 3]. His response focuses solely his Eighth Amendment

  denial-of-medical-care claim. [DN 33 at 4]. Therefore, summary judgment is granted on all of

  his Eighth Amendment claims, except his Eighth Amendment denial-of-medical-care claim.

          3. Individual-Capacity           Claims:      Eighth      Amendment          Denial-of-Medical-Care
             Claims

          “Section 1983 provides a federal cause of action against government officials who, while

  acting under color of state law, ‘deprived the claimant of rights, privileges or immunities secured

  by the Constitution or laws of the United States.’” Rhinehart v. Scutt, 894 F.3d 721, 735 (6th

  Cir. 2018) (citation omitted).

          An incarcerated individual’s Eighth Amendment right to adequate medical treatment is

  violated when a prison official acts with “deliberate indifference to serious medical needs of

  prisoners . . . .” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “To establish a prison official’s

  deliberate indifference to a serious medical need, an inmate must show two components, one

  objective and the other subjective.” Rhinehart, 894 F.3d at 737 (citing Farmer v. Brennan, 511

  U.S. 825, 834 (1994)).6

          Neither Defendants nor Edmonson appear to dispute that Edmonson has met the objective

  component of his Eighth Amendment claim. Indeed, Defendants assert that “there is no dispute

      6
         As the Court later explains, Edmonson cannot show that the individual defendants violated his constitutional
  rights. Since summary judgment is appropriate on that basis, the Court need not consider whether the individual
  defendants are entitled to qualified immunity. See Peterson v. Clanton, No. 16-CV-10353, 2017 WL 3392901, at *2
  n.3 (E.D. Mich. Apr. 24, 2017), report and recommendation adopted, No. 16-CV-10353, 2017 WL 3386387 (E.D.
  Mich. Aug. 7, 2017) (“Defendants also argue that they are entitled to qualified immunity. However, because the
  Court is recommending that their summary judgment motion be granted for the reasons discussed below, the Court
  need not consider the qualified immunity issue.”).



                                                          14
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 15 of 21 PageID #: 704




  that Plaintiff was provided medical care” [DN 31 at 10] and “[t]here can be no dispute as to the

  ‘obviousness’ of Plaintiff’s injuries because there is no dispute that Defendants took Plaintiff to

  the hospital after he fell from the bunk” [DN 37 at 4]. So, assuming, without deciding, that the

  objective component is met, the Court proceeds to the subjective component.

         The subjective component requires that the plaintiff show that the official acted with “a

  sufficiently culpable state of mind”—that is, one in which “the official knows of and disregards

  an excessive risk to inmate health or safety; the official must both be aware of facts from which

  the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

  the inference.” Farmer, 511 U.S. at 834, 837 (citations omitted).

         In his response to the summary judgment motion, Edmonson argues exclusively that he

  was denied or delayed medical care. [See DN 33 at 4, 9]. The Sixth Circuit distinguishes

  “between cases where the complaint alleges a complete denial of medical care and those cases

  where the claim is that a prisoner received inadequate medical treatment.” Westlake v. Lucas,

  537 F.2d 857, 860 n.5 (6th Cir. 1976) (citations omitted). “Where a prisoner has received some

  medical attention and the dispute is over the adequacy of the treatment, federal courts are

  generally reluctant to second guess medical judgments and to constitutionalize claims which

  sound in state tort law.”    Id. (citations omitted).   Here, Edmonson individually sues only

  non-medical jail employees. So, “[i]f a prisoner is under the care of medical experts . . . , a

  non-medical prison official will generally be justified in believing that the prisoner is in capable

  hands.” Smith v. Cty. of Lenawee, 505 F. App’x 526, 532 (6th Cir. 2012) (quoting Spruill v.

  Gillis, 372 F.3d 218, 236 (3d Cir.2004)). Indeed, “[a]bsent a reason to believe (or actual

  knowledge) that prison doctors or their assistants are mistreating (or not treating) a prisoner, a




                                                  15
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 16 of 21 PageID #: 705




  non-medical prison official . . . will not be chargeable with the Eighth Amendment scienter

  requirement of deliberate indifference.” Id. (quoting Spruill, 372 F.3d at 236).

           “This subjective component must be addressed for each officer individually.” Garretson

  v. City of Madison Heights, 407 F.3d 789, 797 (6th Cir. 2005). Accordingly, the Court considers

  each defendant in turn.

           Defendant Randy Beach. Edmonson claims that on July 12, 2018, his “head began to

  bleed and he had developed blood in his urine.” [DN 33 at 3 ¶ 6]. He says that when he

  requested medical attention, Beach ignored his request. [Id.]; [DN 34 Edmonson Dep. 192:18–

  24]. Edmonson received medical care when he returned from the hospital on July 12. [DN 34

  Edmonson Dep. 73:22–74:3; DN 30-5 at 8]. Then, on July 16, 2018, Edmonson requested

  medical care regarding head pain, vomiting, and blood in his urine. [Id. at 11]. Edmonson

  recieved treatment the same day. [Id. at 12–13]. Edmonson received some medical attention and

  he has not given the Court a reason “to second guess medical judgments and to constitutionalize

  claims which sound in state tort law.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)

  (citations omitted). No reasonable jury would determine that Beach acted with a sufficiently

  culpable state of mind that violates the Eighth Amendment. Summary judgment is granted for

  Beach.

           Defendant Sam Evans. Edmonson asserts that on July 13, 2018 he “was in excruciating

  pain and continued to have blood in his urine and the bleeding from his wound was increasing.”

  [DN 33 at 3 ¶ 7]. He claims that Evans “denied him the requested medical attention.” [Id.]. A

  medical professional saw Edmonson on July 13, 2018. [DN 30-5 at 8]. On July 14, 2018,

  another medical professional determined that Edmonson’s vitals were fine. [Id. at 9]. In his jail




                                                  16
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 17 of 21 PageID #: 706




  medical records, there is a form from July 14, 2018 that indicates that Edmonson refused to be

  put on medical watch and he refused to sign the form. [Id. at 10].

           A couple of days after complaining about blood in his urine, Edmonson says that he later

  called his business attorney. [DN 34 Edmonson Dep. 100:3–5]. His attorney contacted the jail

  and requested medical attention for him. [DN 33 at 3 ¶ 8]. In response to the call, Edmonson

  claims that he “was cursed [at] by Defendant Lt. Sam Evans who ordered another guard,

  Defendant Anthony Bell, to throw him in the ‘hole.’” [Id.]. After Bell attempted to take

  Edmonson to the “hole,” “Evans dropped the Plaintiff back on the floor and then threatened to

  pepper spray him.” [Id.]. Edmonson says that he was, again, not given medical attention. [Id.].

  Edmonson requested medical care on July 16, 2018 and received care regarding his complaint on

  July 16 and July 17. [DN 30-5 at 11–15].

           The way that Evans spoke to Edmonson does not rise to the level of an Eighth

  Amendment violation because “[n]ot every unpleasant experience a prisoner might endure while

  incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

  Amendment.” Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987). Regarding his medical care,

  Edmonson received some medical attention and he has not given the Court a reason “to second

  guess medical judgments . . . .” Westlake, 537 F.2d at 860 n.5 (citations omitted). Edmonson

  also has not pointed to any evidence that shows that Evans drew an inference that a substantial

  risk of serious harm existed. Thus, the Court grants summary judgment in favor of Defendant

  Evans.

           Defendant Anthony Bell. Anthony Bell is the guard that told Edmonson that he had to

  sleep on the top bunk.      [DN 34 Edmonson Dep. 55:14–16].          According to his affidavit,

  Edmonson informed him that he had a prior head injury and arthritis. [DN 33-1 at 2]. As the



                                                  17
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 18 of 21 PageID #: 707




  Court previously explained, Edmonson waived his arguments about Eighth Amendment

  violations from having to sleep on the top bunk. Contrary to Edmonson’s complaint that he

  received no medical attention after Bell ordered Edmonson to be put in the “hole” and Evans

  dropped Edmonson, he received medical care after that incident as the Court previously

  explained. Edmonson complains that Bell cursed at him [DN 33 at 3], which the Court has also

  previously explained does not amount to a constitutional violation. At his deposition, Edmonson

  said that he recalls one occasion that Bell did not provide a medical request form when he asked

  for it, but Edmonson provides no details about that occasion. [DN 34 Edmonson Dep. 52:6–19].

  Nor does Edmonson show that failure to provide one medical request form amounts to an Eighth

  Amendment violation. Edmonson has not pointed to evidence that would show that Bell acted

  with a state of mind sufficient to prove a violation of the Eighth Amendment. The Court grants

  summary judgment in favor of Defendant Bell.

         Defendant Kim Wolfe. Edmonson claims that he called his divorce attorney to ask that

  he call the jail and request medical attention for him. [DN 33 at 3 ¶ 9]. He says that Wolfe

  “responded by punishing [him] for calling his attorneys by putting him in the ‘hole’ for 16 hours

  and attempting to get him to sign a form stating that he was refusing medical treatment which he

  refused to sign.” [Id.]. This occurred on July 14 after Edmonson fell from the top bunk. [DN 34

  Edmonson Dep. 101:12–24]. On that day Edmonson refused to sign a form that indicated that he

  refused to be placed on medical watch. [DN 30-5 at 10]. Edmonson argues that Wolfe’s actions

  was another denial of medical care. [DN 33 at 3 ¶ 9]. On July 14, 2018, a medical professional

  said that Edmonson’s vitals were fine. [DN 30-5 at 9]. The Court is not going “to second guess

  medical judgments . . . .” Westlake, 537 F.2d at 860 n.5 (citations omitted). Edmonson does not




                                                 18
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 19 of 21 PageID #: 708




  point to any action by Wolfe that indicates that she acted with deliberate indifference to his need

  for medical care. Defendant Wolfe is entitled to summary judgment.

          Defendant Traci McKendree. After the July 28, 2018, altercation between Edmonson

  and an inmate when he tripped and fell backwards, Edmonson asserts that McKendree said,

  “We’re not taking you to the hospital again so don’t even try to doze off on us.” [DN 33 at 4 ¶

  10]. While Edmonson was in the “hole,” guards tried to keep him awake. [DN 24 Edmonson

  Dep. 126:10–11]. According to Edmonson, McKendree ordered that he be kept awake. [Id. at

  126:14–16].      Edmonson says that he “received no immediate medical attention and as

  punishment was put in the ‘drunk tank’ for 2 ½ months.” [DN 33 at 4 ¶ 10]. After another

  physical altercation with an inmate on October 1, 2018, Edmonson says that McKendree “put

  him in the ‘hole’ and told him, ‘Don’t try to go to the hospital because we aren’t taking you[.]’”

  [Id. at 5 at ¶ 11].

          Although Edmonson complains that he did not receive immediate medical attention

  regarding the July 28 altercation, he received medical attention on the same day according to the

  jail medical records.   [DN 30-5 at 24].       Edmonson was also put in a cell “for medical

  observation.” [DN 30-6 at 1]. His jail medical records also show that he received medical

  treatment the day of the October 1, 2018 incident. [DN 30-5 at 55]. After that incident, a

  medical protocol was done on Edmonson and “there was no visible injuries.” [DN 30-10 at 1].

  In fact, his doctor at Deaconess Clinic said the following in May 2020:

          I was bluntly honest and explained to the patient that I would have no means of
          helping him establish any definite with reasonable medical certainty answer
          about whether the timing of medical evaluation made a difference in his ultimate
          outcome and present day symptoms? Specifically, would he be any better off
          present day if he would have been immediately taken for immediate medical are
          after his 2nd and 3rd concussion type injuries outlined above when he had
          altercations with other inmates when he was Incarcerated?



                                                  19
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 20 of 21 PageID #: 709




         What I can say is the fact that his MRI brain scan that was performed after the
         above concussion injuries with a negative result would imply that nothing bad
         was ongoing that would have warranted attention sooner.

  [DN 30-18 at 10].

         To the extent Edmonson is complaining about the adequacy of his medical treatment

  following the altercations, he has not given the Court a reason “to second guess medical

  judgments . . . .” Westlake, 537 F.2d at 860 n.5 (citations omitted). To extent Edmonson is

  complaining about a delay in medical treatment, “[a]n inmate may satisfy the subjective

  component of the Section 1983 standard by showing that prison officials’ delay in providing

  medical treatment caused unnecessary pain or the worsening of his condition.” Broder v. Corr.

  Med. Servs., Inc., No. 03-75106, 2008 WL 704296, at *2 (E.D. Mich. Mar. 14, 2008) (citing

  Miltier v. Beorn, 896 F.2d 848, 853 (4th Cir. 1990), overruled in part on other grounds by

  Farmer, 511 U.S. at 837). Edmonson has not shown that if there was a delay in his medical care,

  the delay caused any unnecessary pain or worsening of his condition. Additionally, there is no

  evidence that demonstrates that McKendree was aware of any substantial risk of serious harm to

  Edmonson if he was not given medical treatment immediately. The Court grants summary

  judgment in favor of Defendant McKendree.

         Defendant Marianne Buckman. Edmonson makes no specific mention of Buckman in his

  response. However, he testified that Buckman told him that “if [he] wanted a bottom bunk, [he

  would] have to buy one from another inmate.” [DN 34 Edmonson Dep. 193:17–18]. This is the

  only time he ever spoke to Buckman during his incarceration. [Id. at 193:20–21]. No reasonable

  jury would determine that Edmonson has shown that Buckman acted with “a sufficiently

  culpable state of mind” in violation of his Eighth Amendment right to medical care. The Court

  grants summary judgment in favor of Buckman.



                                                20
Case 4:19-cv-00078-JHM-HBB Document 40 Filed 05/24/21 Page 21 of 21 PageID #: 710




                                    III. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motion to

  Strike Sham Affidavit is GRANTED IN PART AND DENIED IN PART and Defendants’

  Motion for Summary Judgment is GRANTED.




                                                                      May 24, 2021




  cc:   counsel of record




                                           21
